Citation Nr: 1108065	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-38 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for posttraumatic vertigo, including as secondary to hydrocephalus.

4.  Entitlement to service connection for hydrocephalus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied service connection for the issues currently on appeal.      

In its December 2007 rating decision, the RO also found that no new and material evidence had been received to reopen a previously denied claim for service connection for bilateral hearing loss.  As the Veteran did not perfect an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement), it is not before the Board.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  

As support for his claims, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

Finally, a review of the aforementioned January 2011 videoconference hearing transcript reveals that the Veteran may be requesting to file another claim with regard to his bilateral hearing loss; he mentioned that he was continuing to appeal this claim.  This issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

In this case, private treatment records regarding treatment for the Veteran's glaucoma have been identified by the Veteran and need to be obtained.  Furthermore, the Veteran testified that he was found to have peripheral neuropathy, posttraumatic vertigo, and hydrocephalus by VA in the 1980s, but such records have not been obtained.  See January 2011 videoconference hearing transcript.  Additionally, no post-service VA treatment records dated after May 2009 have been associated with the claims file.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record of diagnosis and treatment for glaucoma, peripheral neuropathy, posttraumatic vertigo, and hydrocephalus may be relevant to the Veteran's claims for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Second, examinations are needed to determine the current nature and etiology of the Veteran's glaucoma, peripheral neuropathy, posttraumatic vertigo, and hydrocephalus, and to obtain medical opinions to determine whether these disorders developed as a result of a head injury he sustained to his head due to a shrapnel wound during service in April 1970.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this regard, while the Veteran's service treatment records show no complaints of, or treatment for, any of the disorders at issue, or symptomatology thereof, his records do show a superficial injury to the right temporal area by a shrapnel in April 1970.  He complained of a mild headache at the time.  No visual difficulty was reported.  He sustained three small lacerations to the right forehead.  The diagnosis was mild contusion to the head.  

The Veteran contends that the disorders currently on appeal resulted from the aforementioned in-service injury.  He further contends that his posttraumatic vertigo may have resulted from his hydrocephalus.  See January 2011 videoconference hearing transcript.  

In this regard, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2008).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Thus, given an in-service injury, current diagnoses of disorders, and the decision in McLendon, comprehensive examinations are necessary to determine whether any of the currently diagnosed disorders at issue is related to the Veteran's in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment for peripheral neuropathy, posttraumatic vertigo, and hydrocephalus dated in the 1980s from the appropriate VA medical center (VAMC).  Also obtain records of treatment for all the disabilities at issue from the appropriate VAMC dated from May 2009 to the present.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Contact the Veteran to identify all private physicians from whom he has received treatment for his glaucoma since his diagnosis.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

3.  After completion of the above, arrange for the Veteran to undergo a VA examination of his eyes, by an appropriate specialist, to determine the nature, severity, and etiology of any current glaucoma.  The claims file must be made available for review of his pertinent medical and other history, particularly records of any relevant treatment and records regarding the relationship between any currently diagnosed glaucoma and a shrapnel wound he sustained to his head during service.  

The examination should include any necessary diagnostic testing or evaluation, and the examination report should include a discussion of the extent of impairment, if any, of visual acuity or field loss.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have glaucoma?

(b)  If so, is it at least as likely as not that the Veteran's current glaucoma is the result of his military service, including the injury he sustained to his head due to a shrapnel wound in April 1970? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

4.  Also arrange for the Veteran to undergo a VA neurological examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current peripheral neuropathy.  The claims file must be made available for review of his pertinent medical and other history, particularly records of any relevant treatment and records regarding the relationship between any currently diagnosed peripheral neuropathy and a shrapnel wound he sustained to his head during service.  

The examination should include any necessary diagnostic testing or evaluation, and the examination report should include a discussion of the extent of any neurological impairment found.  The examiner should include a discussion of whether the neurological impairment is mild, moderate, severe, or complete.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have any peripheral neuropathy?

(b)  If so, is it at least as likely as not that the Veteran's current peripheral neuropathy is the result of his military service, including the injury he sustained to his head due to a shrapnel wound in April 1970? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

5.  Then, arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current posttraumatic vertigo or any vertigo-related disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation, and the examination report should include a discussion of all manifestations of vertigo or a related disorder, and the extent of such manifestations.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have vertigo or a related disorder?

(b)  If so, is it at least as likely as not that the Veteran's
current vertigo is proximately due to, or the result of, his hydrocephalus?

(c)  Or is it at least as likely as not that the Veteran's current vertigo or related disorder is the result of his military service, including the injury he sustained to his head due to a shrapnel wound in April 1970? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

6.  Also arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current hydrocephalus or any other traumatic brain injury.  The claims file must be made available for review of his pertinent medical and other history, particularly records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report should include a discussion of any current manifestations of hydrocephalus or any diagnosed traumatic brain disorders due to injury, including the facets of cognitive impairment or residuals of traumatic brain injury and their levels of impairment as discussed under Diagnostic Code 8045, 38 C.F.R. § 4.124a (2010).  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have hydrocephalus or another disorder(s) due to a traumatic brain injury?

(b)  If so, is it at least as likely as not that any current hydrocephalus or another disorder(s) due to traumatic brain injury is the result of his military service, the injury he sustained to his head due to a shrapnel wound in April 1970? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

7.  Readjudicate the Veteran's claims for service connection for glaucoma, service connection for peripheral neuropathy, service connection for posttraumatic vertigo, including as secondary to his hydrocephalus, and his claim for service connection for hydrocephalus, in light of the VA examinations and any additional evidence received since the September 2009 statement of the case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



